         Case 1:18-cv-05102-AT Document 81 Filed 01/04/19 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

COMMON CAUSE GEORGIA, as              )
an organization,                      )
                                      )
      Plaintiff,                      )
                                      )      CIVIL ACTION FILE
v.                                    )      NO. 1:18-CV-05102-AT
                                      )
ROBYN CRITTENDEN, in her              )
official capacity as Secretary of     )
State of the State of Georgia,        )
                                      )
      Defendant.

                     RULE 5.4 CERTIFICATE OF SERVICE

      Pursuant to Local Rule 5.4, counsel for Defendant hereby certifies that on

January 4, 2019 the undersigned served a true and correct copy of Defendant’s

Initial Disclosures upon the following counsel of record via electronic delivery and

U.S. mail:

                          Farrah R. Berse
                          Paul Weiss Rifkind Wharton & Garrison, LLP-NY
                          1285 Avenue of the Americas
                          New York, NY 10019
                          fberse@paulweiss.com

                          Jody Marie Rhodes
                          DLA Piper LLP (US)-ATL
                          Suite 2800
                          1201 West Peachtree Street
                          Atlanta, GA 30309-3450
Case 1:18-cv-05102-AT Document 81 Filed 01/04/19 Page 2 of 4




               Makiko Hiromi
               Paul Weiss Rifkind Wharton & Garrison, LLP-NY
               1285 Avenue of the Americas
               New York, NY 10019-6064
               mhiromi@paulweiss.com

               Maximillian Feldman
               Brennan Center for Justice at NYU School of Law
               P.O. Box 10271
               120 Broadway
               Suite 1750
               New York, NY 10271
               max.feldman@nyu.edu

               Melina Maria Meneguin Layerenza
               Paul Weiss Rifkind Wharton & Garrison, LLP-NY
               1285 Avenue of the Americas
               New York, NY 10019-6064
               mmeneguin@paulweiss.com

               Myrna Perez
               Brennan Center for Justice at NYU School of Law
               P.O. Box 10271
               120 Broadway, Suite 1750
               New York, NY 10271
               myrna.perez@nyu.edu

               Wendy Weiser
               Brennan Center for Justice at NYU School of Law
               P.O. Box 10271
               120 Broadway
               Suite 1750
               New York, NY 10271
               wendy.weiser@nyu.edu




                            -2-
  Case 1:18-cv-05102-AT Document 81 Filed 01/04/19 Page 3 of 4




                   William E. Freeland
                   Paul Weiss Rifkind Wharton & Garrison, LLP-NY
                   1285 Avenue of the Americas
                   New York, NY 10019-6064
                   wfreeland@paulweiss.com

                   F. Skip Sugarman
                   Sugarman Law LLP
                   Suite 190
                   154 Krog Street
                   Atlanta, GA 30307
                   skip@sugarman-law.com

                   Robert A. Atkins
                   Paul Weiss Rifkind Wharton & Garrison, LLP-NY
                   1285 Avenue of the Americas
                   New York, NY 10019
                   ratkins@paulweiss.com

                   George Brian Spears
                   Law Office of Brian Spears
                   1126 Ponce de Leon Avenue
                   Atlanta, GA 30306
                   bspears@brianspearslaw.com

                   Jeanne Ellen Mirer
                   Mirer, Mazzocchi & Julien PLLC
                   150 Broadway
                   12th Floor
                   New York, NY 10038
                   jmirer@mmsjlaw.com

This 4th day of January, 2019.

                         STATE LAW DEPARTMENT
                         Christopher M. Carr
                               Attorney General
                               GA Bar No. 112505
                                 -3-
Case 1:18-cv-05102-AT Document 81 Filed 01/04/19 Page 4 of 4




                     Dennis R. Dunn
                           Deputy Attorney General
                           GA Bar No. 234098
                     Russell D. Willard
                           Senior Assistant Attorney General
                           GA Bar No. 760280
                     40 Capitol Square, S.W.
                     Atlanta, Georgia 30334

                     ROBBINS ROSS ALLOY BELINFANTE
                     LITTLEFIELD LLC

                     /s/ Josh B. Belinfante
                     Josh B. Belinfante
                            GA Bar No. 047399
                     Ryan Teague
                            GA Bar No. 701321
                     Kimberly Anderson
                            GA Bar No. 602807
                     500 14th Street NW
                     Atlanta, GA 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250
                     jbelinfante@robbinsfirm.com
                     rteague@robbinsfirm.com
                     kanderson@robbinsfirm.com

                     STRICKLAND BROCKINGTON LEWIS LLP
                     Bryan P. Tyson
                           Special Assistant Attorney General
                           GA Bar No. 515411
                     Midtown Proscenium Suite 2200
                     1170 Peachtree Street N.E.
                     Atlanta, GA 30309
                     (678) 347-2200
                     bpt@sbllaw.net

                     Attorneys for Defendant
                             -4-
